Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al (US 10,481,390 B2).

Regarding claim 1, Maruyama et al discloses a light deflector (Figs. 1-11B) comprising:
a stationary part (Fig. 3, fixed frame 180, column 3, line 48);
a movable unit (mirror support unit 120, column 3, line 51) having a reflecting surface (mirror 110, column 3, line 50);
a connecting part (first drive beams 150A, 150B and second drive beams 170A, 170B, column 3, lines 52-60) between the movable unit (120) and the stationary part (180);
a drive unit (151A, 151B, 171A, 171B, column 3, lines 45-62) disposed on a first surface (Fig. 3) of the connecting part, the drive unit configured to deform the connecting part to oscillate the movable unit (column 3, lines 57-62); and
a rib (175A, 175B, 176A, 176B) disposed on a second surface of the connecting part (column 7, lines 25-47), the second surface being an opposite surface of the first surface (see Fig. 4),
the rib including a portion whose longitudinal direction is orthogonal to a direction at which the connecting part is bent (see Figs. 4-5B).

Regarding claim 2, the light deflector according to claim 1, wherein one end of the connecting part (Fig. 6, 170A) is connected to the stationary part (180), and the other end of the connecting part (170A) is connected to the movable unit (120, see Fig. 6), and
when a first direction denotes a direction from the one end to the other end of the connecting part in a plane of the connecting part (length of 100 as shown in Fig. 3), and a second direction is orthogonal to the first direction in the plane, the portion is disposed with the longitudinal direction parallel to the second direction (width of 100 as shown in Fig. 3).

Regarding claim 3, the light deflector according to claim 2, wherein the connecting part is comprised of at least one material selected from the group consisting of Si, AlzO3, SiC, and SiGe (column 7, lines 49-52).

Regarding claim 4, the light deflector according to claim 1, wherein the light deflector (Fig. 8 and column 9, line 26 – column 10, line 33) has a structure in which a silicon support layer (silicon substrate 1, column 9, line 27), a silicon oxide layer (silicon oxide film 2, column 9, line 28), and a silicon active layer (interlayer insulation film 9, column 10, lines 28-33) are sequentially stacked, wherein the connecting part includes the silicon active layer, and the rib includes a layered structure of the silicon support layer and the silicon oxide layer and is connected to the connecting part with the silicon oxide layer between the rib and the connecting part (see Fig. 8 and column 9, line 26 – column 10, line 33).

Regarding claim 5, the light deflector according to claim 1, wherein the rib further includes another portion whose longitudinal direction is parallel to the direction at which the connecting part is bent, and the portion and said another portion are in contact with each other (see Figs. 4-5B).

Regarding claim 6, the light deflector according to claim 5, wherein the rib has a shape closed by the portion and said another portion as viewed from a direction normal to the second surface (see Figs. 4-5B).

Regarding claim 7, the light deflector according to claim 1, wherein the rib has a round edge (see Figs. 5A and 5B).

Regarding claim 8, an optical scanning system (Fig. 1, optical scanning device 1000) comprising the light deflector according to claim 1.

Regarding claim 9, an image forming apparatus (image is formed by the optical scanning system 1000) comprising the optical scanning system according to claim 8.

Regarding claim 10, an image projection device (image is projected by the light deflector 100) comprising the light deflector according to claim 1.

Regarding claim 12, Maruyama et al discloses a light deflector (Figs. 1-11B) comprising:
a first stationary part (Fig. 3, 160);
a movable unit (mirror support unit 120, column 3, line 51) having a reflecting surface (mirror 110, column 3, line 50);
a first connecting part (first drive beams 150A, 150B, column 3, lines 52-60) between the movable unit (120) and the first stationary part (160);
a first drive unit (151A, 151B, column 3, lines 45-62) disposed on a first surface (Fig. 3) of the connecting part, the drive unit configured to deform the connecting part to oscillate the movable unit (column 3, lines 57-62); and
a rib (175A, 175B, 176A, 176B) disposed on a second surface of the connecting part (column 7, lines 25-47), the second surface being an opposite surface of the first surface (see Fig. 4),
the rib including a portion whose longitudinal direction is orthogonal to a direction at which the connecting part is bent (see Figs. 4-5B), 
a second stationary part (Fig. 3, fixed frame 180, column 3, line 48) disposed at an outer peripheral area of the first stationary part (160);
a pair of second connecting parts (170A, 170B) each connected to the first stationary part (160) and the second stationary part (180); and
second drive units (171A, 171B, column 3, lines 45-62) each configured to deform a corresponding one of the second connecting parts to oscillate the movable unit about a second axis orthogonal to the first axis (along 170A-170B).

Regarding claim 13, an optical scanning system (Fig. 1, optical scanning device 1000) comprising the light deflector according to claim 1.

Regarding claim 14, an image forming apparatus (image is formed by the optical scanning system 1000) comprising the optical scanning system according to claim 8.

Regarding claim 15, an image projection device (image is projected by the light deflector 100) comprising the light deflector according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (US 10,481,390 B2) in view of Enomoto et al (US 2019/0162949 A1)
Maruyama et al (US 10,481,390 B2) discloses the claimed invention as set forth above except for a light detection and ranging device comprising the light deflector according to claims 1 and 12.
Enomoto et al discloses a light detection and ranging device comprising a light deflector (para 16).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to use the Maruyama et al’s light deflector to the Enomoto et al’s Lidar for strengthening the connecting part as being motivated to prevent distortion of connecting part.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/27/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872